                  Case 3:19-cv-05362-LB Document 28 Filed 04/06/20 Page 1 of 9



 1   PRERAK SHAH
     Deputy Assistant Attorney General
 2   United States Department of Justice
     Environment & Natural Resources Division
 3
     HAYLEY A. CARPENTER (CA 312611)
 4   Trial Attorney
     U.S. Department of Justice
 5
     Environment and Natural Resources Division
 6   P.O. Box 7611
     Washington, D.C. 20044-7611
 7   (202) 305-0242
     hayley.carpenter@usdoj.gov
 8
     Attorneys for Federal Defendants
 9

10                             UNITED STATES DISTRICT COURT
11                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
12

13

14    CENTER FOR BIOLOGICAL DIVERSITY, et al.,       Case No. 3:19-cv-05362-LB

15           Plaintiffs,

16           v.                                      STIPULATED
      USDA APHIS WILDLIFE SERVICES, et al.,          SETTLEMENT AGREEMENT
17

18           Federal Defendants.

19

20

21

22

23

24

25

26

27

28
                   Case 3:19-cv-05362-LB Document 28 Filed 04/06/20 Page 2 of 9




 1           WHEREAS, Plaintiffs Center for Biological Diversity, Animal Legal Defense Fund, and Project

 2   Coyote/Earth Island Institute (“Plaintiffs”), brought claims pursuant to the Administrative Procedure Act

 3   (“APA”), 5 U.S.C. §§ 701-706, alleging violations of the National Environmental Policy Act (“NEPA”),

 4   42 U.S.C. §§ 4321-4347, and its implementing regulations, 40 C.F.R. §§ 1500-1508, against the U.S.

 5   Department of Agriculture Animal and Plant Health Inspection Service-Wildlife Services (“APHIS-

 6   Wildlife Services”) and Janet L. Bucknall in her official capacity as the Deputy Administrator of

 7   APHIS-Wildlife Services (“Federal Defendants”) (Plaintiffs and Federal Defendants, together,

 8   “Parties”);
 9           WHEREAS, Plaintiffs’ claims allege that APHIS-Wildlife Services is violating NEPA and the
10   APA by failing or refusing to supplement its NEPA analysis regarding wildlife damage management
11   activities in California’s Sacramento District;
12           WHEREAS, Plaintiffs’ position is that significant new circumstances and information have
13   emerged since APHIS-Wildlife Services completed its 1994 Programmatic Environmental Impact
14   Statement and its 1997 Environmental Assessment (“EA”) and Finding of No Significant Impact
15   (“FONSI”);
16           WHEREAS, the Parties have engaged in good faith settlement negotiations in an effort to avoid
17   the time and expense of further litigation;
18           WHEREAS, Plaintiffs and Federal Defendants believe therefore that it is in the interests of the

19   Parties, and judicial economy to resolve the claims in this action without additional litigation;

20           NOW THEREFORE, it is stipulated and agreed to by Plaintiffs and Federal Defendants as

21   follows:

22           1. APHIS-Wildlife Services commits to the following:

23                     a. By December 31, 2023, APHIS-Wildlife Services will issue a new Final

24                         Environmental Impact Statement (“FEIS”) and Record of Decision (“ROD”) that

25                         includes analysis of APHIS-Wildlife Services’ Wildlife Damage Management

26                         activities in California’s Sacramento District. If APHIS-Wildlife Services anticipates

27    STIPULATED SETTLEMENT AGREEMENT                                                                        2
      Center for Biological Diversity, et al. v. U.S. Dep’t of Agriculture APHIS Wildlife Servs., et al.,
28    No. 3:19-cv-05362-LB
                    Case 3:19-cv-05362-LB Document 28 Filed 04/06/20 Page 3 of 9




 1                            that it will be unable to meet the deadline set out in this Paragraph, APHIS-Wildlife

 2                            Services will confer with the Plaintiffs regarding the estimated time for completing

 3                            the actions specified in the first sentence of this Paragraph. Federal Defendants

 4                            reserve the right to seek to modify the Stipulated Settlement Agreement

 5                            (“Agreement”) to extend time for completion of the actions specified in the first

 6                            sentence of this Paragraph pursuant to Paragraph 6 below. Plaintiffs reserve the right

 7                            to oppose any such extension.

 8                        b. Excluding activities for the protection of health and human safety, 1 activities
 9                            targeting invasive species (including feral swine and nutria), and activities on behalf
10                            of threatened and endangered species, between the date that this Agreement is
11                            executed and the date that the ROD is signed, APHIS-Wildlife Services agrees to the
12                            following interim measures within the Sacramento District:
13                                  i. APHIS-Wildlife Services agrees not to use EPA-labeled pesticides targeting
14                                      mammalian species;
15                                 ii. APHIS-Wildlife Services agrees not to use EPA-label 56228-63 (DRC-1339
16                                      for bird control) in areas of the Sacramento District occupied by the state
17                                      threatened tricolored blackbird (Agelaius tricolor);
18                                iii. APHIS-Wildlife Services agrees to use only non-lead ammunition for all

19                                      wildlife damage management activities, except when dispatching animals for

20                                      which carcasses will be retrieved from the environment, subject to a 60-day

21                                      transition period from the date of execution of this Agreement;

22                                iv. APHIS-Wildlife Services agrees not to use body-gripping traps in the portion

23                                      of the Sacramento National Wildlife Refuge Complex that is within the

24

25   1
       If APHIS-Wildlife Services undertakes activities for health and human safety that implicate any of the
26   interim measures, APHIS-Wildlife Services agrees to provide Plaintiffs with a fiscal year report of the
     number and circumstances surrounding such activities by January 1 of the next fiscal year.
27       STIPULATED SETTLEMENT AGREEMENT                                                                              3
         Center for Biological Diversity, et al. v. U.S. Dep’t of Agriculture APHIS Wildlife Servs., et al.,
28       No. 3:19-cv-05362-LB
                Case 3:19-cv-05362-LB Document 28 Filed 04/06/20 Page 4 of 9




 1                                  Sacramento District, National Parks, Wilderness Areas, and Wilderness Study

 2                                  Areas;

 3                             v. APHIS-Wildlife Services agrees not to conduct aerial operations in

 4                                  Wilderness Areas and Wilderness Study Areas;

 5                            vi. APHIS-Wildlife Services agrees to abide by the recommended gray wolves

 6                                  mitigation measures provided in the April 15, 2014, concurrence letter by the

 7                                  U.S. Fish and Wildlife Service (“FWS”) for APHIS-Wildlife Services’

 8                                  wildlife damage management activities in California until such document is
 9                                  superseded;
10                           vii. APHIS-Wildlife Services agrees that all traps it sets will be checked daily;
11                          viii. APHIS-Wildlife Services agrees to use best efforts to document cooperator-
12                                  employed nonlethal predator damage management methods in its electronic
13                                  recordkeeping system for operational activities;
14                            ix. APHIS-Wildlife Services agrees not to engage in lethal beaver damage
15                                  management in natural lakes, rivers, and streams within the Critical Habitat,
16                                  as set forth by FWS, of the southwestern willow flycatcher, tidewater goby,
17                                  Chinook salmon, Coho salmon, and Steelhead, except where beavers have
18                                  blocked culverts, water control boxes, or other transportation crossings to the

19                                  extent that fish passage is prevented.

20                             x. APHIS-Wildlife Services agrees not to engage in debris management within

21                                  Critical Habitat, as set forth by FWS, of the southwestern willow flycatcher,

22                                  tidewater goby, Chinook salmon, Coho salmon, and Steelhead, including dam

23                                  removal, except where the debris constitutes an obstruction to fish passage;

24                                  and

25                            xi. APHIS-Wildlife Services agrees not to implement certain non-lethal

26                                  methodologies (including but not limited to pond levelers and flow devices)

27   STIPULATED SETTLEMENT AGREEMENT                                                                             4
     Center for Biological Diversity, et al. v. U.S. Dep’t of Agriculture APHIS Wildlife Servs., et al.,
28   No. 3:19-cv-05362-LB
                Case 3:19-cv-05362-LB Document 28 Filed 04/06/20 Page 5 of 9




 1                                  that may impact water abundance or site character at fish rearing sites for

 2                                  Chinook salmon, Coho salmon, Steelhead, Green sturgeon and Pacific

 3                                  eulachon.

 4          2. Definitions. The parties agree that the following terms used in this Settlement Agreement

 5               have the following definitions:

 6                    a. The term “body-gripping trap” is defined as a trap that grips the mammal’s body or

 7                        body part, including, but not limited to, steel-jawed leghold traps, padded-jaw leghold

 8                        traps, conibear traps, and snares. Cage and box traps, nets, suitcase-type live beaver
 9                        traps, and common rat and mouse traps shall not be considered body-gripping traps.
10                    b. The term “in areas occupied by gray wolves” as it appears in the April 15, 2014,
11                        concurrence letter from FWS for APHIS-Wildlife Services’ wildlife damage
12                        management activities in California is defined as, consistent with the consultation by
13                        FWS, areas where wolves are known to exist through reports and verification by the
14                        FWS and/or the California Department of Fish and Wildlife (“CDFW”).
15                    c. The term “Sacramento District” is defined as areas within the boundaries of the
16                        following counties: Colusa, El Dorado, Lake, Marin, Napa, Placer, Sacramento,
17                        Solano, Sonoma, and Yolo.
18                    d. The term “protection of health and human safety” is defined as activities, in response

19                        to a request received from any peace officer, to include, but not limited to, CDFW-

20                        Law Enforcement Division, California Highway Patrol, U.S. Fish and Wildlife Law

21                        Enforcement, state and county park rangers, county sheriff offices, city police offices,

22                        and city/county animal control offices, to wildlife that demonstrate aggressive action

23                        that has resulted in physical contact with a human or exhibits an immediate threat to

24                        public health and safety, given the totality of the circumstances. “Immediate threat”

25                        refers to wildlife that exhibits one or more aggressive behaviors directed toward a

26                        person that is not reasonably believed to be due to the presence of responders.

27   STIPULATED SETTLEMENT AGREEMENT                                                                              5
     Center for Biological Diversity, et al. v. U.S. Dep’t of Agriculture APHIS Wildlife Servs., et al.,
28   No. 3:19-cv-05362-LB
                Case 3:19-cv-05362-LB Document 28 Filed 04/06/20 Page 6 of 9




 1                        “Public safety” includes situations where wildlife remains a threat despite efforts to

 2                        allow or encourage it through active means to leave the area.

 3                    e. The term “activities on behalf of threatened and endangered species” is defined as

 4                        activities conducted at the direction of, and with the concurrence of, FWS or CDFW

 5                        on behalf of federally or state listed threatened or endangered species.

 6                    f. The term “natural lakes, rivers, and streams” is defined as waterways unaltered by

 7                        man. Waterways with leveed, riprapped, grouted, concreted, or otherwise man-made

 8                        bounds shall not be considered natural lakes, rivers, or streams.
 9          3. Attorneys’ Fees and Costs. The Parties have agreed to settle any and all of Plaintiffs’ claims

10               for attorneys’ fees, costs, and expenses associated with this litigation for a lump sum of

11               $5,552.28. This Agreement represents the entirety of the undersigned Parties’ commitments

12               with regard to settlement of claims for attorneys’ fees, costs, and expenses.

13          4. Modification. This Agreement may be modified by written stipulation between the Parties.

14               In the event that either party seeks to modify the terms of this Agreement, the party seeking

15               the modification will confer at the earliest possible time with the other party.

16          5. Subsequent NEPA Challenges. Nothing in this Agreement precludes any challenge by

17               Plaintiffs to the validity or sufficiency of the NEPA analysis completed pursuant to

18               Paragraph 1 above. Such challenges shall be made only upon (1) completion of the entire

19               NEPA process following the issuance of APHIS-Wildlife Service’s FEIS and ROD, and (2)

20               Plaintiffs’ exhaustion of any and all available administrative appeal opportunities. For any

21               such challenge, judicial review will be conducted only to the extent allowed by, and pursuant

22               to, the judicial review provisions of the APA.

23          6. Dispute Resolution. In the event of a dispute among the Parties concerning the interpretation

24               or implementation of any aspect of this Stipulation, the disputing Party shall provide the

25               other Party with a written notice outlining the nature of the dispute and requesting informal

26               negotiations. The Parties shall meet and confer to attempt to resolve the dispute. If the

27   STIPULATED SETTLEMENT AGREEMENT                                                                          6
     Center for Biological Diversity, et al. v. U.S. Dep’t of Agriculture APHIS Wildlife Servs., et al.,
28   No. 3:19-cv-05362-LB
                 Case 3:19-cv-05362-LB Document 28 Filed 04/06/20 Page 7 of 9




 1               Parties cannot reach an agreed-upon resolution after 60 days following receipt of a written

 2               notice requesting informal negotiations or such longer time agreed to by the Parties, any

 3               Party may move the Court to resolve the dispute. No motion or other proceeding seeking to

 4               enforce this Agreement or for contempt of court shall be properly filed unless the Party

 5               seeking to enforce this Agreement has followed the procedure set forth in this Paragraph, and

 6               the Party believes there has been noncompliance with an order of the Court. In addition, this

 7               Agreement shall not, in the first instance, be enforceable through a proceeding for contempt

 8               of court.
 9          7. Representative Authority. The undersigned representatives of Plaintiffs and Federal

10               Defendants certify that they are fully authorized by the party or parties whom they represent

11               to enter into the terms and conditions of this Agreement and to legally bind those parties to it.

12          8. Compliance with Other Laws. Nothing in this Agreement shall be interpreted as, or shall

13               constitute, a commitment or requirement that Federal Defendants obligate or pay funds, or

14               take any other actions in contravention of the Anti-Deficiency Act, 31 U.S.C. § 1341, or any

15               other applicable law. Nothing in this Agreement shall be construed to deprive a federal

16               official of authority to revise, amend, or promulgate regulations, or to amend or revise land

17               and resource management plans. Nothing in this Agreement is intended to, or shall be

18               construed to, waive any obligation to exhaust administrative remedies; to constitute an

19               independent waiver of the United States’ sovereign immunity; to change the standard of

20               judicial review of federal agency actions under the APA; or to otherwise extend or grant this

21               Court jurisdiction to hear any matter, except as expressly provided in the Agreement.

22          9.    Offsetting debts. Under 31 U.S.C. §§ 3711, 3716; 26 U.S.C. § 6402(d); 31 C.F.R. §§ 285.5,

23               901.3; and other authorities, the United States will offset against the payment made pursuant

24               to this Agreement Plaintiffs’ delinquent debts to the United States, if any. See Astrue v.

25               Ratliff, 560 U.S. 586 (2010).

26

27   STIPULATED SETTLEMENT AGREEMENT                                                                          7
     Center for Biological Diversity, et al. v. U.S. Dep’t of Agriculture APHIS Wildlife Servs., et al.,
28   No. 3:19-cv-05362-LB
                Case 3:19-cv-05362-LB Document 28 Filed 04/06/20 Page 8 of 9




 1          10. Mutual Drafting and Other Provisions.

 2                    a. It is hereby expressly understood and agreed that this Agreement was jointly drafted

 3                        by Plaintiffs and Federal Defendants. Accordingly, the Parties hereby agree that any

 4                        and all rules of construction, to the effect that ambiguity is construed against the

 5                        drafting party, shall be inapplicable in any dispute concerning the terms, meaning, or

 6                        interpretation of the Agreement.

 7                    b. This Agreement contains all of the agreements between Plaintiffs and Federal

 8                        Defendants, and is intended to be and is the final and sole agreement between
 9                        Plaintiffs and Federal Defendants concerning the complete and final resolution of
10                        Plaintiffs’ claims. Plaintiffs and Federal Defendants agree that any other prior or
11                        contemporaneous representations or understandings not explicitly contained in this
12                        Agreement, whether written or oral, are of no further legal or equitable force or
13                        effect. Any subsequent modifications to this Agreement must be in writing, and must
14                        be signed and executed by Plaintiffs and Federal Defendants.
15                    c. This Agreement is the result of compromise and settlement, and does not constitute
16                        an admission, implied or otherwise, by Plaintiffs or Federal Defendants to any fact,
17                        claim, or defense on any issue in this litigation. This Agreement has no precedential
18                        value and shall not be used as evidence either by Federal Defendants or Plaintiffs in

19                        any other litigation except as necessary to enforce the terms of this Agreement.

20                        Federal Defendants do not waive any defenses they may have concerning the claims

21                        settled under this Agreement.

22          11. Force Majeure. The Parties understand that notwithstanding their efforts to comply with the

23               commitments contained herein, events beyond their control may prevent or delay such

24               compliance. Such events may include natural disasters as well as unavoidable legal barriers

25               or restraints, including those arising from actions of persons or entities that are not party to

26               this Agreement.

27   STIPULATED SETTLEMENT AGREEMENT                                                                             8
     Center for Biological Diversity, et al. v. U.S. Dep’t of Agriculture APHIS Wildlife Servs., et al.,
28   No. 3:19-cv-05362-LB
                Case 3:19-cv-05362-LB Document 28 Filed 04/06/20 Page 9 of 9




 1          12. Dismissal. Concurrently with this Agreement, the Parties shall file a stipulation of voluntary

 2               dismissal of this action. That stipulation will request that the Court retain jurisdiction to

 3               oversee compliance with the terms of this Agreement and to resolve any disputes arising

 4               under this Agreement and any motions to modify any of its terms. See Kokkonen v.

 5               Guardian Life Ins. Co. of Am., 511 U.S. 375 (1994).

 6          13. Effective Date. The terms of this Agreement shall become effective upon execution of this

 7               Agreement. The Parties agree that this Agreement may be executed in one or more

 8               counterparts, each of which shall constitute an original, and all of which, taken together, shall
 9               constitute the same instrument. Facsimile or scanned signatures submitted by electronic mail
10               shall have the same effect as an original signature in binding the Parties.
11
            Respectfully submitted this 6th day of April, 2020.
12

13     /s/ Collette L. Adkins (with permission on               PRERAK SHAH
       April 6, 2020)                                           Deputy Assistant Attorney General
14     COLLETTE L. ADKINS, MN Bar No.                           United States Department of Justice
       035059X                                                  Environment & Natural Resources Division
15     (pro hac vice)
       Center for Biological Diversity                          /s/ Hayley A. Carpenter________
16     P.O. Box 595                                             HAYLEY A. CARPENTER, CA Bar No.
       Circle Pines, MN 55014-0595                              312611
17     Phone: (651) 955-3821                                    Trial Attorney
       Fax: (510) 844-7150                                      Natural Resources Section
18     cadkins@biologicaldiversity.org                          PO Box 7611
                                                                Washington, DC 20044-7611
19     CRISTINA R. STELLA (CA Bar No.                           (202) 305-0242
       305475)                                                  hayley.carpenter@usdoj.gov
20     Animal Legal Defense Fund
       6439 E. Maplewood Ave.                                   Attorneys for Defendants
21     525 E. Cotati Ave.
       Cotati, CA 94931-4091
22     Phone: (707) 795-2533 ext. 1055
       Fax: (707) 795-7280
23     cstella@aldf.org
24     Attorneys for Plaintiffs
25

26

27   STIPULATED SETTLEMENT AGREEMENT                                                                             9
     Center for Biological Diversity, et al. v. U.S. Dep’t of Agriculture APHIS Wildlife Servs., et al.,
28   No. 3:19-cv-05362-LB
